



SIXTH AMENDMENT OF
FIRST AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT
THIS SIXTH AMENDMENT OF FIRST AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT
("Amendment") is made this 28th day of February, 2016 between FIRST NATIONAL
BANK OF OMAHA, a national banking association ("Lender") and CARDINAL ETHANOL,
LLC, an Indiana limited liability company ("Borrower"). This Amendment amends
that certain First Amended and Restated Construction Loan Agreement dated June
10, 2013 between Lender and Borrower (as amended, the "Loan Agreement").
WHEREAS, pursuant to the Loan Agreement and the other Loan Documents, Lender
extended the Loans described in the Loan Agreement to Borrower;
WHEREAS, pursuant to that certain First Amendment of First Amended and Restated
Construction Loan Agreement dated October 8, 2013, the date on which the
Declining Revolving Credit Loan began to revolve was amended from April 8, 2014
to October 8, 2013, the Maximum Availability of the Declining Revolving Credit
Loan was modified and the Loan Agreement was otherwise modified as provided for
therein;
WHEREAS, pursuant to that certain Second Amendment of First Amended and Restated
Construction Loan Agreement dated February 27, 2014, the Maximum Availability of
the Declining Revolving Credit Loan was fixed at $5,000,000, the Reduction Dates
applicable to the Declining Revolving Credit Loan were deleted, the Fixed Charge
Coverage Ratio covenant was deleted, the distribution covenant was deleted, the
Termination Date of the Revolving Credit Loan was extended to February 28, 2015
and the Loan Agreement was otherwise amended as provided for therein; and
WHEREAS, pursuant to that certain Third Amendment of First Amended and Restated
Construction Loan Agreement dated February 28, 2015, the Termination Date of the
Revolving Credit Loan was extended to March 31, 2015;
WHEREAS, pursuant to that certain Fourth Amendment of First Amended and Restated
Construction Loan Agreement dated March 31, 2015, the Termination Date of the
Revolving Credit Loan was extended to February 28, 2016 and the interest rate
and Non-Use Fee applicable to the Revolving Credit Loan were modified;
WHEREAS, pursuant to that certain Fifth Amendment of First Amended and Restated
Construction Loan Agreement dated July 23, 2015, the maximum principal amount of
the Declining Revolving Credit Loan was increased to finance the Improvements
and permit Construction Advances up to May 31, 2016 to fund such Improvements,
the Termination Date of the Declining Revolving Credit Loan was extended to
February 28, 2021, the interest rate applicable to the Declining Revolving
Credit Loan was modified, the Fixed Charge Coverage Ratio was modified, the
Capital






439317.1





--------------------------------------------------------------------------------







Expenditures covenant was modified and the Loan Agreement was otherwise amended
as provided for therein;
WHEREAS, the parties desire to extend the Termination Date of the Revolving
Credit Loan to February 28, 2017 as provided for in this Amendment,
NOW, THEREFORE, in consideration of the amendments of the Loan Agreement set
forth below, the mutual covenants herein and other good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties agree to amend the Loan Agreement as follows:
1.Capitalized terms used in this Amendment which are defined in the Loan
Agreement shall have the meanings given to them in the Loan Agreement, as such
definitions may be amended by this Amendment.
2.The defined term "Termination Date" in Section 1.01of the Loan Agreement is
hereby amended by deleting the reference to February 28, 2016 as the Termination
Date of the Revolving Credit Loan and inserting in lieu thereof February 28,
2017.
3.Except as modified in this Amendment, all other terms, provisions, conditions
and obligations imposed under the terms of the Loan Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified,
affirmed and certified by Borrower and Lender. Borrower hereby ratifies and
affirms the accuracy and completeness of all representations and warranties
contained in the Loan Documents. Borrower represents and warrants to the Lender
that the representations and warranties set forth in the Loan Agreement, and
each of the other Loan Documents, are true and complete on the date hereof as if
made on and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, such representation or
warranty shall be true and correct as of such specific date), and as if each
reference in the Loan Agreement to "this Agreement" included references to this
Amendment. Borrower represents, warrants and confirms to the Lender that no
Default or Events of Default is now existing under the Loan Documents and that
no event or condition exists which would constitute a Default or an Event of
Default under the Loan Agreement or any other Loan Document. Nothing contained
in this Amendment either before or after giving effect thereto, will cause or
trigger a Default or an Event of Default under any Loan Document. To the extent
necessary, the Loan Documents are hereby amended consistent with the amendments
provided for in this Amendment.
4.This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
instrument. This Amendment shall be governed by and construed in accordance with
the laws of the State of Nebraska, exclusive of its choice of laws rules.






2





--------------------------------------------------------------------------------







5.    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided in this Amendment, operate as a waiver of any
right, power or remedy of the Lender under any of the Loan Documents, nor,
except as expressly provided in this Amendment, constitute a waiver or amendment
of any provision of any of the Loan Documents. Upon and after the execution of
this Amendment by each of the parties hereto, each reference in the Loan
Agreement to "this Agreement", "hereunder", "hereof' or words or phrases of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to the "Loan Agreement", "thereunder", "thereof' or words or phrases
of like import referring to the Loan Agreement, shall mean and be a reference to
the Loan Agreement as modified by this Amendment. This Amendment and the rights
evidenced by this Amendment shall inure to the benefit of and be binding upon
the successors and permitted assigns of the parties hereto, and shall be
enforceable by any such successors and assigns. Borrower will pay on demand all
costs and expenses incurred by Lender in connection with the preparation,
execution, delivery, filing, and administration of this Amendment (including,
without limitation, legal fees incurred in connection with the preparation of
this Amendment and advising Lender as to its rights, and the cost of any credit
verification reports or field examinations of Borrower's properties or books and
records). Borrower's obligations to Lender under this Section shall survive the
termination of this Amendment or the Loan Agreement and the repayment of
Borrower's Obligations to Lender under the Loan Agreement and other Loan
Documents.
[SIGNATURE PAGE FOLLOWS]






































3





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.
FIRST NATIONAL BANK OF OMAHA, a national banking association
By:
/s/ Amos Alstrom
Title:
Vice President

CARDINAL ETHANOL, LLC, an Indiana limited liability company
By:
/s/ William Dartt
Title:
Chief Financial Officer






